        Case 3:17-cv-00080-SMR-SBJ Document 78 Filed 10/29/18 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                EASTERN DIVISION


BUSINESS LEADERS IN CHRIST,

                                     Plaintiff,
                                                      Civil Action No. 17-cv-00080-SMR-SBJ
                        v.

THE UNIVERSITY OF IOWA, et al..

                                   Defendants.




    MOTION FOR LEAVE TO FILE BRIEF OF PROPOSED AMICI CURIAE 24:7,
   CHI ALPHA, CHRISTIAN MEDICAL & DENTAL ASSOCIATIONS, AND RATIO
  CHRISTI IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

        Pursuant to LR 5A(g)(5), and LR 7 proposed amici curiae, 24:7, Chi Alpha, Christian

Medical and Dental Associations, and Ratio Christi respectfully submit this motion for leave to

file the attached amici curiae brief in support of Plaintiff’s Motion for Summary Judgment. A

proposed order also accompanies this motion. In support of this Motion, movants state as follows.

   I.      Plaintiff consents to this Motion, and Defendants did not respond to requests for
           their position.

        In accordance with LR 7(k), counsel for Movants sought the parties’ position on this

motion. Plaintiff, through counsel, represented that it consents to the relief requested by this

Motion, but Defendants did not respond to request for their position. On October 25, 2018 counsel

for Movants emailed counsel of record for Defendants requesting Defendants’ position. On

October 29, 2018, at approximately 2pm counsel for Movants sent a second email request for

Defendants’ position. On October 29, 2018, at approximately 4pm counsel for Movants called the



                                                  1
          Case 3:17-cv-00080-SMR-SBJ Document 78 Filed 10/29/18 Page 2 of 4



office of Defendants’ Counsel and left a voicemail requesting Defendants’ position. Defendants

had not responded to these requests at the time of filing.

    II.       The Movants have significant interests in the outcome of this matter.

           As described in the proposed Brief of Movants, the moving parties are religious

organizations with chapters on the campus of the University of Iowa. These religious groups have

a global presence with hundreds of chapters on campuses across the United States and across the

world. Similar to Plaintiff, these groups, require their leaders to adopt their core beliefs. The

Movants are concerned that any decision in this case will necessarily impact their rights. Because

of their similar situation and the likelihood that a decision here will have a resulting impact on the

moving parties, they request the ability to make their position on this matter heard.

    III.      The Court has the authority to grant this Motion.

           While federal rules and local rules do not appear to directly address the subject of amicus

briefs filed in district court, “district courts possess the inherent authority to appoint ’friends of the

court’ to assist in their proceedings.” In re Bayshore Ford Truck Sales, Inc. 471 F.3d 1233, 1249

n. 34 (11th Cir. 2006). The Eighth Circuit has affirmed that district courts possess both the

discretion to deny motions to intervene and to permit the filing of amicus briefs. Middle South

Energy, Inc. v. Ark. Pub. Serv. Comm’n, 772 F.2d 401, 404 (8th Cir. 1985). This Court granted

Amici’s motion to file a similar brief at the preliminary injunction stage of this same case. (Dkt.

No. 35).

    IV.       Movants’ brief is timely and is useful to the disposition of the matters before this
              Court.

           A motion for leave to file an amicus curiae brief may be timely even if filed a few days

before oral argument. See Shain v. Veneman, 278 F. Supp. 2d 1006, 1008 & n.2 (S.D. Iowa 2003).




                                                    2
        Case 3:17-cv-00080-SMR-SBJ Document 78 Filed 10/29/18 Page 3 of 4



Here, Movants have submitted their amici curiae brief within the time period permitted for

completing briefing for the substantive motion before the Court. Thus, no delay will be required.

        The issues presented before this Court are significant matters of constitutional law. Being

similarly situated to the Plaintiff at the University of Iowa, the outcome of this matter may directly

impact the interests of Amici and other organizations on campus. Amici are represented by Counsel

with substantial experience in First Amendment law. The proposed brief, although similar to

Amici’s brief at the preliminary injunction stage, avoids duplication of the parties’ briefs, and

provides information related to the unique benefits that faith-based organizations provide on

campus and how their faith-based requirements for leaders are fundamental to their identity and

expression. Amici are thus uniquely situated to provide relevant arguments regarding the legal

issues before this court and the practical impact a ruling may have on many organizations.

   V.      CONCLUSION

        Movants respectfully request that this Court grant this motion, allow them to participate as

amici curiae, and accept for filing the proposed amici curiae brief submitted with this motion.


Respectfully Submitted, the 29th day of October, 2018.

                                                      Robert R. Anderson
 /s/ J. Caleb Dalton
                                                      LAW OFFICE OF ROBERT R. ANDERSON
 J. Caleb Dalton*
                                                      Iowa Bar No. AT 9021
 District of Columbia Bar No. 1033291
                                                      P.O. Box 275
 ALLIANCE DEFENDING FREEDOM,
                                                      Huxley, IA 50124
 CENTER FOR ACADEMIC FREEDOM
                                                      Phone: (515) 597-4000
 440 First Street NW, Suite 600
                                                      Fax: (888) 688-4132
 Washington, D.C. 20001
                                                      bobanderson7@msn.com
 Phone: (202) 393-8690
 Fax: (202) 347-3622
 CDalton@ADFlegal.org

 *Admitted Pro Hac Vice
                               Attorneys for Proposed Amici Curiae


                                                  3
      Case 3:17-cv-00080-SMR-SBJ Document 78 Filed 10/29/18 Page 4 of 4



                               CERTIFICATE OF SERVICE
       I hereby certify that on the 29th day of October, 2018, I electronically filed a true and

accurate copy of the foregoing motion with the Clerk of Court using the CM/ECF system. All

participants in the case are registered CM/ECF users and will be served by the CM/ECF system.

       Respectfully submitted on this the 29th day of October, 2018.

                                                   /s/ J. Caleb Dalton
                                                   J. Caleb Dalton
                                                   Attorney for Proposed Amici Curiae




                                               4
